In an action to foreclose a mechanic’s lien and for other relief, the appeal is from an order granting respondents’ motion for an order directing the issuance of an open commission to examine one Arthur F. Shaw, president of defendant A. Shaw & Co., Inc., orally in Hackensack, New Jersey. Order modified by providing a counsel fee of $100, plus necessary disbursements to appellants’ counsel for attendance at the examination, to be paid by respondents. As so modified, order affirmed, with $10 costs and disbursements to appellants, payable by respondents; the examination to proceed on ten days’ notice. On the argument of this appeal counsel for respondents agreed that they would pay the reasonable expenses incurred in the event the examination is had. Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.